Name: Council Regulation (EEC) No 1021/84 of 31 March 1984 fixing, for the 1984/85 marketing year, the amount of aid for durum wheat
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 107 / 8 Official Journal of the European Communities 19 . 4 . 84 COUNCIL REGULATION (EEC) No 1021 /84 of 31 March 1984 fixing, for the 1984/ 85 marketing year, the amount of aid for durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1018 / 84 (2 ), and in particular Article 10 (3 ) thereof, Having regard to the 1979 Act of Accession , Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural production; whereas these areas were specified by Council Regulation (EEC) No 3103 / 76 of 16 December 1976 on aid for durum wheat ( 6 ), as amended by Regulation (EEC) No 1455 / 82 ( 7 ); Whereas the rules regarding the alignment of aid as laid down in Article 68 of the 1979 Act of Accession apply to the aid for durum wheat applicable in Greece , HAS ADOPTED THIS REGULATION: Article 1 For the 1 984/ 85 marketing year, the aid for durumwheat referred to in Article 1 0 ofRegulation (EEC) No 2727/75 is hereby fixed :  for the Italian and French regions listed in the Annex to Regulation (EEC) No 3103 /76, at 101,31 ECU per hectare ,  for the Greek regions listed in the Annex to Regulation (EEC) No 3103 / 76 , at :  89,34 ECU per hectare in areas entitled to national aid as being mountain areas within the meaning of the rules applicable until 3 1 December 1980 ,  79,29 ECU per hectare in those areas of the same Greek regions which did not qualify for national aid . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 March 1984. For the Council The President M. ROCARD ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 4. ( 4 ) OJ No C 104 , 16 . 4 . 1984, p . 96 . ( 5 ) OJ No C 103 , 16 . 4 . 1984 , p . 21 . ( 6 ) OJ No L 351 , 21 . 12. 1976 , p. 1 . ( 7 ) OJ No L 164 , 14 . 6 . 1982, p. 16 .